Citation Nr: 0425574	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  96-13 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

 The veteran served on active duty from April 1967 to March 
1969.

In a February 1970 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, denied a claim for entitlement to service 
connection for a back condition.  The veteran did not file a 
notice of disagreement within one year of the notice of that 
decision.  

In December 1994, the veteran filed an application to reopen 
his claim for service connection for a back condition.  In a 
June 1995 rating decision, the RO confirmed its previous 
denials of the claim, finding that new and material evidence 
had not been submitted to reopen the claim for service 
connection.  The veteran filed a timely appeal.

The veteran testified before a hearing officer at the RO in 
March 1996 and before the undersigned Veterans Law Judge in a 
hearing at the Board in May 2004.  Transcripts of the 
hearings are of record.

By virtue of this decision, the Board finds the new and 
material evidence has been received to reopen the claim of 
service connection for a back disability.  The issue of 
service connection is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1970 rating decision, the RO denied 
entitlement to service connection for a back condition.  

2.  The evidence added to the record since the February 1970 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for a 
back disability. 


CONCLUSION OF LAW

1.  The February 1970 rating decision that denied entitlement 
to service connection for a back condition is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence added to the record since the February 1970 
decision is new and material; thus, the claim of entitlement 
to service connection for a back disability is reopened.  
38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156(a) (2001), 
38 C.F.R. § 20.1103 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2004), redefined VA's duty to 
assist a veteran in the development of a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim" 
).  In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.

Pertinent Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  

The provisions of 38 C.F.R. § 3.304(b), provide that a 
veteran will be taken to be in sound condition when accepted 
and enrolled in service, except for conditions noted on 
examination for service entrance, or where clear and 
unmistakable evidence demonstrates that the condition existed 
prior to service.  In a recent opinion, VA's General Counsel 
held in part, that 38 C.F.R. § 3.304(b) is inconsistent with 
38 U.S.C.A. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  

The General Counsel noted that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
Department of Veterans Affairs (VA) must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The General Counsel held that a 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  The 
General Counsel held that section 3.304(b) is therefore 
invalid and should not be followed.  VAOPGCPREC 3-2003 
(2003).  This position has been essentially adopted by the 
United States Court of Appeals for the Federal Circuit.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

New and Material Evidence 

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2003).  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For purposes of this appeal, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54. 

Analysis

The evidence of record at the time of the February 1970 
rating decision was the veteran's service medical records and 
a VA examination dated in January 1970.

The service medical records showed that the veteran reported 
occasional back pain when examined for service entrance, but 
that the examination for entrance into service was negative.  
He was treated for complaints of back pain in October and 
November 1967, and reported a history of back injury in 1962.  
There were no subsequent findings of back disability during 
service.

On the VA examination in January 1970, the veteran reported a 
history of constant back pain since 1962.  The examination 
revealed no abnormal findings.  The diagnosis was a history 
of lumbosacral back injury.

In the February 1970 rating decision, the RO denied the 
veteran's claim for service connection for a back condition, 
finding that the veteran was symptom free at the time of 
separation, and that the January 1970 VA examination did not 
show a chronic back problem.  The veteran was notified of 
this decision in March 1970 and failed to file a timely 
notice of disagreement, thus making the February 1970 rating 
decision final.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. §  5018; 38 C.F.R. § 3.156.

The evidence submitted since the February 1970 rating 
decision includes treatment records from North Carolina 
Memorial Hospital dated in July 1966; a report of 
hospitalization at Mt. Sinai Hospital dated from October to 
November 1981; a bill from V. P. Sachden, M.D,. dated in 
January 1982; letters from R. Bergland, M.D. dated in April 
1993, October 1994, and November 1994; a VA examination 
report dated in January 1995; a letter from the veteran dated 
in August 1995; a report from E. Elowitz, M.D. dated in 
February 1996; the transcript from the RO hearing dated in 
March 1996; reports from Imaging for Life dated in December 
2001; treatment records from Lenox Hill Community Medical 
Group and Centralized Lab Service (and affiliates) dated from 
May 2001 to June 2003; VA treatment records dated from June 
2001 to January 2004; reports from Drs. S.R. and R. Rho dated 
in March 2002 and April 2002; and the transcript from the 
Board hearing dated in May 2004.

As noted above, the reason for the denial of the initial 
claim for service connection was that the veteran was symptom 
free at the time of separation and that the VA examination in 
January 1970 did not find any chronic back condition.

The new evidence includes treatment records which clearly 
indicate that the veteran has a current and chronic back 
disability.  At the hearings, the veteran testified that he 
had injured his back in 1962, and re-injured or aggravated 
that back condition several times in service, including an 
incident that occurred two weeks into boot camp in 1967 and 
in a truck accident in 1968.  New evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge, 
supra.  The evidence submitted since the February 1970 rating 
decision contributes to a more complete picture.

The evidence of current disability and the veteran's 
testimony as to the details of in-service injuries is not 
cumulative, and is therefore, new.  The veteran's newly 
reported history and the medical evidence of a current 
disability must be considered in order to fairly decide the 
merits of his claim, thus it is material.

Since new and material evidence has been submitted, the claim 
is reopened. 


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a back 
disability; the appeal is granted to that extent.


REMAND

At both hearings, the veteran testified that he injured his 
back in a truck accident while stationed in Germany.  At the 
May 2004, hearing the veteran estimated the time of the 
accident to be around February or March 1968.  He testified 
that he was not hospitalized, but the incident was 
investigated by military police.  The records of this 
investigation are not in the veteran's claims folder.  VA has 
a duty to seek service records adequately identified by the 
veteran.  38 U.S.C.A. § 5103A(c)(1) (West 2002).

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C.A. § 5103A(b)(1), (2).

The veteran testified in March 1996 that he was treated at 
Harlem Hospital in the 1970's for back problems.  The record 
reflects that the RO requested these records, but there is no 
evidence of a response to the request.  VA has a duty to 
request those records, and inform the veteran of the response 
to that request.  Id.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

There is competent evidence that the veteran has a current 
back disability.  He has reported a continuity of 
symptomatology since service.  The service medical records 
document treatment for back complaints.  A VA examination is 
needed to determine whether the current back disability is 
related to the disability reported during service. 

Accordingly, this case is remanded for the following:

1.  The AMC or RO should request that the 
service department provide investigative 
and line of duty reports referable to the 
reported in-service truck accident in 
Germany between February and March 1968.  
The AMC or RO should ask the veteran to 
furnish any additional information needed 
to complete these requests.

2.  The AMC or RO should attempt to 
obtain the veteran's treatment records 
for a back disability from Harlem 
Hospital from the 1970s.  If the AMC or 
RO cannot obtain these records, it should 
follow the proper procedures under the 
VCAA.   

3.  The veteran should be afforded a 
spinal examination to determine whether 
he has a current back disability that is 
related to the back disability noted 
prior to service and in service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum to the report.  
The examiner should diagnose any current 
back disability, and express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current back disability is related to 
the back disability identified during 
service.

4.  The AMC or RO should re-adjudicate 
the claim, and if it remains denied, 
issue a supplemental statement of the 
case.

If the benefit sought remains denied, the case should be 
returned to the Board if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



